Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 2, 4, 12, 14, 15, 18, 21, 26, 28, 33,  and 82 to 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783).
The Hopkins et al reference teaches a volumetric shape of silicon carbide and use in growing silicon carbide, note entire reference.  The volumetric shape consists of silicon carbide particles or granules, with a particle size less than 100 um, instant claim 4, 21 (note para 0127).  The shape does have a structural integrity (note para 0146 and 150).  There is a binder to maintain the shape, note examples.  There are voids in the shape  and the density of the structure is less than 3.0 g/cc,instant claim 14 (note para 0046).  The silicon carbide is made from polymers and of high purity, instant claims 15, 26 (note examples). The shape can be a cylinder or puck like, instant claim 12 (para 153).  The starting material has porosity which includes pores (0150-153).  The silicon carbide is taught to be a starting material for vapor deposition note para 153.  The sole difference between the instant claim and the prior art is the .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783).
The Hopkins et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the channel in the structure. However, it would have been obvious to one of ordinary skill before the filing date of the instant invention to determine through routine experimentation the optimum, operable addition of a channel in the shape in the Hopkins et al reference in order to allow for more gas flow in the structure aiding in deposition.
Claims 8, 10, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783).
The Hopkins et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the void placement in the structure. However, it would have been obvious to one of ordinary skill before the filing date of the instant invention to determine through routine experimentation the optimum, operable void placement in the shape of the Hopkins et al reference in order to maintain a specific density profile.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783).
The Hopkins et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the molar ration of SiC to C. However, it would have been obvious to one of ordinary skill before the filing date of the instant invention to determine through routine experimentation the optimum, operable molar ratio in the Hopkins et al reference in order to not introduce impurities  in later processes.

Claims 29 to 32, 35, 36, 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783).
The Hopkins et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the amount of flux to be produced. However, it would have been obvious to one of ordinary skill before the filing date of the instant invention to determine through routine experimentation the optimum, operable flux amount generated by the shape in the Hopkins et al reference in order to have a uniform deposition rate.
Claims 47 to 53, 60 to 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783) in view Wang et al (6780243)
The Hopkins et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the sublimation. However, the Wang et al reference teaches sublimation onto a seed crystal for silicon carbide growth, col, 3 and 4.  It would have been obvious to one of ordinary skill before the filing date of the instant invention to modify the Hopkins et al reference by the teachings of  the Wang et al reference to use a sublimation process in order to grow a uniform single crystal.
Claims 54 to 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783) in view Wang et al (6780243)
The Hopkins et al and Wang et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the size of the grown boule.  However, it would have been obvious to one of ordinary skill before the filing date of the instant invention to determine through routine experimentation the optimum, operable boule growth size in the combined references in order grow to the need sizes for later use.
Claims 67, 68 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783) in view Wang et al (6780243)
The Hopkins et al and Wang et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the cutting to wafers.  However, it would have been obvious to one .
Claims 72 to 74 and 87 to 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al (20160207783) in view Wang et al (6780243)
The Hopkins et al and Wang et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the properties of the silicon carbide.  However, it would have been obvious to one of ordinary skill before the filing date of the instant invention to determine through routine experimentation the optimum, operable properties in the combined references in order to use the wafer in a specific device.

				Response to Applicants’ Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
Applicants’ argument concerning cherry picking by the examiner is noted.  The Hopkins reference teaches several different embodiments or uses for the silicon carbide.  One of the uses is as starting materials for vapor deposition.  One cannot merely overlook this embodiment and unduly limit the reference.  Further, the citation of para 127 merely shows particle sizes which met the claimed limitation.  The reference does teach that a certain size can be used, not the only use, in optics. Note the above paragraph in the reference which teaches multi uses. 
Applicants’ argument concerning the binder is noted.  The reference does teach material can be added to the silicon carbide volumetric shape or materials mixed in with the silicon carbide, note para 0249 and examples 70-74.  Materials are added to the silicon carbide.  There is no showing but mere argument that these materials are not binders.   Further, it is shown that the material is made such that is does not interfere with the deposition.  Applicants have not shown that is does interfere.  It is noted, that applicants in the specification teach the use of a binder with silicon carbide to be art know, see para 0023 of the specification.


Applicants’ argument concerning the structural integrity of the prior art silicon carbide is noted.  It is first noted, that the silicon carbide of the prior art has the same properties as are now claimed.  Further, the reference does teach that the shape to be friable.  However, the reference further goes on to state that the volumetric shape holds is shape and integrity during several different processes, including vapor deposition, note in the reference paragraphs 0153 and 0249.  Thus, the volumetric silicon carbide of the prior art meets the claimed structural integrity property that is argued. It is further noted, that the claims only requirement for structural integrity is for vapor deposition boules. The prior art need only teach that and not further limitations found only in the specification.  
Applicants’ argument concerning friable is noted.  However, the reference again has several embodiments, one of which as the silicon carbide as friable.  However, as pointed out this is not the sole embodiment of the reference.  Applicants are unduly limiting the reference to one embodiment.  The reference clearly states in the cited paragraphs above that the material when used for vapor deposition maintains it shape and has different properties.  The examiner is not changing the properties of the reference but relying on a separate embodiment clearly found in the reference.
Applicants’ argument concerning changing the product of the prior art has been considered and not deemed persuasive.  As shown above, the examiner has not changed the properties of the product of the prior art, Hopkins et al, as the product is shown clearly in the reference to be similar in properties to that which is claimed.
	Applicants’ argument concerning the shape has been considered and not deemed pervasive. Applicants’ have not shown any difference in the claimed shape from that in the prior art. Applicants’ merely argue that the art does not cite the word “void”. However, there is no showing that the shape of the prior art which can be varied are any different. The instant claims broadly set forth intended use of the shape but do not set forth shapes that do not work.   The reference does teach a shape vapor deposition with a constant uniform supply of material due to the shape.  Thus, the art does show volumetric shape to 
	Applicants’ argument concerning the dependent claims is noted.  However, as shown above the reference is not so limited in teaches concerning the use of a volumetric shape.  Further, the reference goes on to state, that the volumetric silicon carbide can be shaped and used to control the amount of material flow.  This gives reasoning and motivation to one of ordinary skill in the art to modify the shape of the material to obtain a desired result. There is showing in the art for different shapes which could include channels.  This is well within the skill of the art in view of the reference. Further, again noting, the prior art does in fact teach overlapping properties of the silicon carbide itself that are claimed.  
	Applicants’ argument concerning the void has been considered and not deemed pervasive.  The instant specification does not set forth any limits on the void shape placement or size.  Therefore, the pores of the prior art read on the instant claimed void.  In the arguments, applicants present no evidence to the contrary.
	Applicants’ argument concerning claims 16 and 17 is noted.  Again, the reference does teach that the ratio can be changed, that is does not have to be 1 to 1.  In view of such teachings found in the reference, the claims are obvious to one of ordinary skill in the art.
	The examiner has provided a reasoning for the modifications to the reference which are within the skill of the art, following the cited case law and MPEP citations.  Further, the claims that are rejected are pending claims.
	Applicants’ argument concerning claim 28 is noted.  The examiner has not ignored the claimed language.  The claims merely require that a predetermine flux is created by heating the silicon carbide.  This happens in the prior art when the material is heated in the art as the art teaches the use of the material in vapor deposition.  Again, the claim merely recites a flux happens.
	Applicants’ argument concerning claim 29 has been considered and not deemed persuasive.  The claim is directed to a product, and not a process.  The flux is merely a property of the product when at such time it is used.  Again, the reference clearly in the citations shows many different shapes and sizes 
	Applicants’ argument concerning claims 30 to 32 is noted.  The flux claimed can only be determined during the operation of a deposition process and the boule is needed, note claims.  The claims are only to a product, a starting material and not the final product.  As set forth above, there is no evidence that the shapes of the prior art do not create such a flux or that is not within the skill of the art in view of the teachings on the reference.  
	The rejection of claim 33 and its dependent claims will be maintained for the reasons of record as shown above.
	The rejection of claims 42 and 44 has been altered and changed in this Office Action.
	Applicants’ argument concerning the combination rejection has been considered and not deemed persuasive.  Again, the Hopkins et al reference teaches that the volumetric shape of SiC can be used to control vapor flow, or flux.  The prior art does in fact then teach the instantly claimed process of using the SiC which can be a shape, (which is not specifically stated) to control the flux of materials.  Further, when using the same starting materials in the same process, one would obtain similar product properties rendering those limitations obvious to one of ordinary skill.  It is noted, there is no showing that such results are unexpected or never obtained by the prior art.  Further, applicants’ provide no evidence to show that the limitations of the dependent claims are not within the skill of the art.
	Applicants’ argument concerning claim 67 is noted.  However, the argument is confusing and not fully understood as applicants refer to claim 60 and not 67 is the body of the argument.  Further, as shown above the art does give guidance and motivation to render the claim 67 and the dependent claims obvious to one of ordinary skill in the art.  As the shapes of the starting material as shown to be variables known to one of ordinary skill.  Further, applicants have not given any evidence to show otherwise. \





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK